UNITED STATES COURT OF APPEALS
                             For the Fifth Circuit



                                   No. 00-20592
                               Summary Calendar


                               Leland Laborde,

                                                      Plaintiff-Appellant,


                                      VERSUS


                    The City of Houston, Joe Martinez,
              Dorothy Rhyens, Melvin Barron, Manuel Campos,
             Robert Elder, Roger Hulbert, and Fred Perrenot,

                                                      Defendants-Appellees.




           Appeal from the United States District Court
       For the Southern District of Texas, Houston Division
                                (H-98-CV-1904)
                               December 6, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      This     is   a   “reverse    discrimination”   case   in   which   the

appellant, Leland Laborde, alleges that his former employer, the

City of Houston (“the City”), fired him because he is white.              At

the close of evidence, the district court granted the City’s Rule



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
50(a) motion for judgment as a matter with regards to Laborde’s

race discrimination claims under Title VII of the Civil Rights Act,

42 U.S.C. § 1983, and the Equal Protection Clause of the Fourteenth

Amendment.   Laborde now appeals the court’s Rule 50(a) ruling,

arguing that it misconceived Laborde’s evidentiary burden and that

it improperly found that Laborde was not treated differently than

a similarly situated coworker.        We affirm the district court’s

ruling.

                                 I.

     Rule 50(a) states that "[i]f during a trial by jury a party

has been fully heard on an issue and there is no legally sufficient

evidentiary basis for a reasonable jury to find for that party on

that issue, the court may determine the issue against that party

and may grant a motion for judgment as a matter of law." Fed. R.

Civ. P. 50(a).   This Court reviews de novo the trial court's ruling

on a Rule 50(a) motion.   Siler-Khodr v. University of Tex. Health

Science Ctr. San Antonio, 261 F.3d 542, 545 (5th Cir. 2001).

Moreover, in reviewing a Rule 50(a) motion, this Court "should

review all of the evidence in the record . . . [but] must draw all

reasonable inferences in favor of the nonmoving party, and it may

not make credibility determinations or weigh the evidence." Reeves

v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 150 (2000).

"Credibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions,

not those of a judge."    Id. at 150-51 (citing Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 250-51 (1986)).

                                    II.

     A Title VII plaintiff bears the burden of showing throughout

the trial that the defendant intentionally discriminated against

him on the basis of race.     Texas Dept. of Community Affairs v.

Burdine, 450 U.S. 248, 256 (1981).        Discriminatory purpose implies

that the   decision-maker   fired    the     employee   at   least    in   part

“because of,” not merely “in spite of,” its adverse effect on a

identifiable group.   Personnel Administrator of Massachusetts v.

Feeney, 442 U.S. 256, 279 (1979).         A plaintiff’s subjective belief

of race discrimination cannot alone establish that he has been a

victim of intentional discrimination.          Ray v. Tandem Computers,

Inc., 63 F.3d 429, 435 (5th Cir. 1995).

     Drawing all reasonable inferences in favor of Laborde, we find

no evidence that the City fired him on the basis of his race.              The

City established legitimate reasons for Laborde’s discharge, namely

that he had a ten year history of making racial slurs and engaging

in other abusive conduct toward subordinates.           At trial, Laborde

offered little more than his subjective belief that some of his

superiors recommended firing him based on his race.                  Laborde’s

argument that Melvin Barron, an African American coworker, was not

fired after engaging in similar conduct is unfounded.            Barron was

not a similarly situated employee.          Unlike Laborde, he was never

accused of making racial slurs and his past disciplinary reprimands

related to safety violations.       See Green v. Armstrong Rubber Co.,
612 F.2d 967, 968 (5th Cir. 1980) (holding that a plaintiff does

not establish a prima facie case of discrimination when employees

charged with dissimilar conduct are given dissimilar punishments).

Furthermore, Laborde and Barron held different positions and were

on different pay scales.     See Kendall v. Block, 821 F.2d 1142, 1147

(5th Cir. 1987) (stating the employees at different levels of

seniority     and   at   different   pay   scales   are   not   “similarly

situated”).

     We therefore AFFIRM the district court’s decision to grant the

City’s Rule 50(a) motion for judgment as a matter of law.